SEPARATION AGREEMENT AND GENERAL RELEASE James (Skip) Helms, for himself and his heirs, successors and assigns (hereinafter collectively referred to as “Helms”) and Aspyra, Inc., a California corporation (the “Company”) on behalf of itself and for the benefit of its predecessors and successors, including specifically, but not limited to, Creative Computer Applications, Inc., its subsidiaries and otherwise related entities, past and present officers, directors, shareholders, executives, managers, supervisors, employees, successors and agents, hereby agree to the following: 1.Due to a management restructuring which resulted in the elimination of the position of Vice President Strategic Analysis, the Company has laid off Helms effective November 13, 2009 (the “Separation Date”). 2.On the Separation Date Helms will be paid his base salary and all earned but unused vacation accrued through the Separation Date, regardless of whether he executes this Separation Agreement.Further Aspyra agrees not to contest Helms application for unemployment should he elect to apply for same. 3.Helms represents to Aspyra that he is signing this Separation Agreement and General Release voluntarily and with a full understanding of and agreement with its terms for the purpose of receiving additional pay, benefits, and consideration from Aspyra beyond that which is owed to him. 4.In reliance on Helms promises, representations, and releases in this Agreement, commencing no sooner than eight days after Aspyra’s receipt of this Separation Agreement and General Release signed without change by Helms, and in consideration therefor, but subject to the consulting obligations of Helms set forth in Section 9 below, Aspyra will: a.Provide Helms payment of a sum equal to twelve (12) months of base salary at the base salary rate in effect on the Separation Date, to be made in equal monthly installments on regular monthly payroll dates, commencing on the date closest to the Separation Date, but no sooner than eight days after Aspyra’s receipt of this agreement signed by Helms.Said sum will be paid in equal installments over a period of eighteen (18) months (36 bi-weekly pay periods) after the Separation Date (i.e.he will be paid two-thirds (2/3) of his monthly base salary for those 18 months which will equal 12 months of base salary).Such payments to Helms shall be less legally required withholdings. b.In the event that any of the payments reflected in paragraph 4(a) is missed, Helms will provide Aspyra with three days written notice to cure.On the fourth day without payment or cure of said individual installment, the entirety of the remaining debt will accelerate and become due, and payable immediately, bearing interest at 10% annually. c.Upon Helms timely election of continuation coverage for himself and his spouse under COBRA, Aspyra will pay the monthly COBRA for Helms and his spouse (plus the two percent (2%) COBRA service fee) for an eighteen month period, however, such payment of COBRA premiums shall cease for Helms and his spouse upon his commencement of other employment which makes health insurance coverage available to him and his spouse.Updated and revised COBRA notice consistent with the law in effect at the execution of this agreement will be provided to Helms under separate cover immediately after the date he signs this agreement. 1 d.The provisions of 4.a through 4.c shall be binding on any successors in interest of Aspyra. e.Aspyra will accelerate to the Separation Date the vesting of all options unvested as of that date (i.e.10,000 shares) under Aspyra’s 2005 Equity Incentive Plan (the “Equity Plan”).With such additional vesting, Helms will have a total of 10,000 shares vested under the Equity Plan.As per the terms of the Equity Plan, Helms will have 90 days following the Resignation Date to exercise those options and, if he does not do so; they will terminate at that time. 5.Helms and Aspyra agree to waive and release all claims, known and unknown, which either may have against the other, including specifically but not limited to on behalf of and against Creative Computer Applications, Inc., its subsidiaries and related entities, the past and present officers, directors, shareholders, executives, managers, supervisors, employees, consultants, auditors, attorneys, insurers, indemnitees, successors and agents, of Aspyra and the other aforementioned entities (hereinafter collectively referred to as the “Aspyra Released Parties”), arising prior to the date the parties execute this Agreement.This release includes, without limitation, all claims relating in any way to any aspect of Helms employment or job performance, compensation, or the cessation of his employment with Aspyra, the Age Discrimination in Employment Act of 1967, the Americans with Disabilities Act of 1990, Title VII of the Civil Rights Act of 1964, 42 U.S.C. Section 1981, the California Fair Employment and Housing Act, California Government Code Section 12900, et seq., the Unruh Civil Rights Act, California Civil Code Section 51, all provisions of the California
